Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and among

CRAUN RESEARCH SDN. BHD.,

ADVANCED LIFE SCIENCES HOLDINGS, INC.

and

ADVANCED LIFE SCIENCES, INC.

_____________

October 27, 2006

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE I  DEFINITIONS AND CONSTRUCTION

 

1

 

 

 

Section 1.1

 

Definitions

 

1

 

 

 

 

 

Section 1.2

 

Additional Defined Terms

 

4

 

 

 

 

 

Section 1.3

 

Construction

 

5

 

 

 

 

 

ARTICLE II  THE TRANSACTION

 

5

 

 

 

Section 2.1

 

Purchase and Sale

 

5

 

 

 

 

 

Section 2.2

 

Purchase Price

 

5

 

 

 

 

 

Section 2.3

 

Closing

 

5

 

 

 

 

 

Section 2.4

 

Closing Deliveries.

 

5

 

 

 

 

 

ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

6

 

 

 

Section 3.1

 

Organization and Good Standing

 

6

 

 

 

 

 

Section 3.2

 

Authority and Enforceability

 

7

 

 

 

 

 

Section 3.3

 

No Conflict

 

7

 

 

 

 

 

Section 3.4

 

Ownership

 

7

 

 

 

 

 

Section 3.5

 

Financial Statements

 

8

 

 

 

 

 

Section 3.6

 

Books and Records

 

8

 

 

 

 

 

Section 3.7

 

Phase 1

 

8

 

 

 

 

 

Section 3.8

 

Calanolide and API

 

9

 

 

 

 

 

Section 3.9

 

No Undisclosed Liabilities

 

9

 

 

 

 

 

Section 3.10

 

Absence of Certain Changes and Events

 

9

 

 

 

 

 

Section 3.11

 

Assets

 

9

 

 

 

 

 

Section 3.12

 

Real Property

 

9

 

 

 

 

 

Section 3.13

 

Intellectual Property

 

9

 

 

 

 

 

Section 3.14

 

Contracts

 

11

 

 

 

 

 

Section 3.15

 

Employee Benefit Matters

 

11

 

 

 

 

 

Section 3.16

 

Employment and Labor Matters

 

11

 

 

 

 

 

Section 3.17

 

Compliance with Laws, Judgments and Governmental Authorizations

 

12

 

 

 

 

 

Section 3.18

 

Legal Proceedings

 

12

 

 

 

 

 

Section 3.19

 

Insurance

 

12

 

 

 

 

 

Section 3.20

 

Relationships with Affiliates

 

12

 

 

 

 

 

 

i


--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

Page

Section 3.21

 

Creditors

 

12

 

 

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

12

 

 

 

Section 4.1

 

Organization and Good Standing

 

12

 

 

 

 

 

Section 4.2

 

Authority and Enforceability

 

13

 

 

 

 

 

Section 4.3

 

No Conflict

 

13

 

 

 

 

 

Section 4.4

 

Investment Intent

 

13

 

 

 

 

 

Section 4.5

 

Intellectual Property

 

13

 

 

 

 

 

ARTICLE V  INDEMNIFICATION

 

13

 

 

 

Section 5.1

 

Survival

 

13

 

 

 

 

 

Section 5.2

 

Seller Indemnification

 

13

 

 

 

 

 

Section 5.3

 

Purchaser Indemnification

 

14

 

 

 

 

 

Section 5.4

 

Indemnification Payments

 

14

 

 

 

 

 

Section 5.5

 

Exclusive Remedy

 

14

 

 

 

 

 

Section 5.6

 

No Limitation

 

14

 

 

 

 

 

ARTICLE VI  GENERAL PROVISIONS

 

14

 

 

 

Section 6.1

 

Further Assurances

 

14

 

 

 

 

 

Section 6.2

 

Notices

 

14

 

 

 

 

 

Section 6.3

 

Amendment

 

15

 

 

 

 

 

Section 6.4

 

Waiver and Remedies

 

15

 

 

 

 

 

Section 6.5

 

Expenses

 

15

 

 

 

 

 

Section 6.6

 

Entire Agreement

 

16

 

 

 

 

 

Section 6.7

 

Assignment and Successors

 

16

 

 

 

 

 

Section 6.8

 

Severability

 

16

 

 

 

 

 

Section 6.9

 

Exhibits and Schedules

 

16

 

 

 

 

 

Section 6.10

 

Interpretation

 

16

 

 

 

 

 

Section 6.11

 

Governing Law

 

16

 

 

 

 

 

Section 6.12

 

Specific Performance

 

16

 

 

 

 

 

Section 6.13

 

Jurisdiction and Service of Process

 

17

 

 

 

 

 

Section 6.14

 

Waiver of Jury Trial

 

17

 

 

 

 

 

Section 6.15

 

Counterparts

 

17

 

ii


--------------------------------------------------------------------------------


 

 

 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of October 27, 2006, by
and among CRAUN Research Sdn. Bhd., a limited liability company organized under
the laws of Malaysia (the “Purchaser”), Advanced Life Sciences Holdings, Inc., a
Delaware corporation (“Holdings”), and Advanced Life Sciences, Inc., an Illinois
corporation and wholly owned subsidiary of Holdings (the “Seller”).

PRELIMINARY STATEMENTS

A.            Sarawak MediChem Pharmaceuticals, Inc, a Delaware corporation (the
“Company”), was formed and operated as a joint venture of the Purchaser and the
Seller pursuant to the Joint Venture Agreement by and between the Purchaser and
the Seller dated December 21, 1996 (the “Joint Venture Agreement”).  Prior to
the consummation of this Agreement, the Purchaser and the Seller each owned 50%
of the issued and outstanding shares of the capital stock of the Company.

B.            The Government of the State of Sarawak, Malaysia (“Sarawak”), lent
to the Company a principal amount of $12,000,000 pursuant to: (i) the Loan
Agreement by and between Sarawak and the Company dated November 25, 1999; (ii)
the Loan Agreement by and between Sarawak and the Company dated November 27,
2000; (iii) the Loan Agreement by and between Sarawak and the Company dated
January 20, 2001; (iv) the Loan Agreement by and between Sarawak and the Company
dated September 4, 2001; and (v) the Loan Agreement by and between Sarawak and
the Company dated October 29, 2001 (collectively, the “Loan Agreements”).

C.            The Company has not tendered payment of any of the principal or
interest that the Company owes to Sarawak pursuant to the Loan Agreements.

D.            On July 12, 2006, an involuntary bankruptcy petition under chapter
7 of the Bankruptcy Code (as defined below) was filed in the United States
Bankruptcy Court for the Northern District of Illinois, Chicago Division by
Sarawak as creditor and with the Company as the alleged debtor.  This case is
administered under Case No. 06-08241 (the “Bankruptcy Petition”).

E.             The Seller desires to sell, and the Purchaser desires to
purchase, all of the issued and outstanding shares of capital stock of the
Company held of record or owned beneficially by the Seller in accordance with
the provisions of this Agreement.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

Section 1.1             Definitions.  For the purposes of this Agreement and the
Ancillary Agreements:

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


--------------------------------------------------------------------------------




“Ancillary Agreements” means, collectively, the Seller Release, the Purchaser
Release, the Deed of Termination, the Employee Release and the Employee ADEA
Release.

“API” means Calanolide A active pharmaceutical ingredient.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101,
et. seq.

“Calanolide” means: (i) Calanolide A; (ii) Calanolide B (Costatolide); (iii)
API; (iv) Calanolide B (Costatolide) active pharmaceutical ingredient; (v) all
compounds related to, intermediate of or derived from Calanolide A; (vi) all
compounds related to, intermediate of or derived from Calanolide B
(Costatolide); and (vii) the Drug Product.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Plan” means any “employee benefit plan,” as defined in Section 3(3) of
ERISA, and any profit-sharing, bonus, stock option, stock purchase, stock
ownership, pension, retirement, severance, deferred compensation, excess
benefit, supplemental unemployment, post-retirement medical or life insurance,
welfare, incentive, sick leave, long-term disability, medical, hospitalization,
life insurance, other insurance or employee benefit plan.

“Contract” means any contract, agreement, arrangement, lease, license,
commitment, franchise, warranty, guaranty, mortgage, note, bond, option,
warrant, right or other instrument or consensual obligation, whether written or
oral.

“Drug Product” means the encapsulated form of Calanolide A.

“Encumbrance” means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, covenant, equitable interest,
license, lease or other possessory interest, lien, option, pledge, security
interest, preference, priority, right of first refusal, restriction (other than
any restriction on transferability imposed by federal or state securities Laws)
or other encumbrance of any kind or nature whatsoever (whether absolute or
contingent).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“GAAP” means generally accepted accounting principles for financial reporting in
the United States, as in effect as of the date of this Agreement.

“Governmental Authority” means any (a) federal, state, local, municipal, foreign
or other government, (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department or other entity
and any court or other tribunal), (c) multinational organization or (d) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Law.

2


--------------------------------------------------------------------------------




“Intellectual Property” means all of the following anywhere in the world and all
legal rights, title or interest in the following arising under Law, whether or
not filed, perfected, registered or recorded and whether now or later existing,
filed, issued or acquired, including all renewals: (a) all patents and
applications for patents and all related reissues, reexaminations, divisions,
renewals, extensions, provisionals, continuations and continuations in part,
including those set forth in Section 3.13(b) of the Seller Disclosure Schedule;
(b) all copyrights, copyright registrations and copyright applications,
copyrightable works and all other corresponding rights; (c) all mask works, mask
work registrations and mask work applications and all other corresponding
rights; (d) all trade dress and trade names, logos, Internet addresses and
domain names, trademarks and service marks and related registrations and
applications, including any intent to use applications, supplemental
registrations and any renewals or extensions, all other indicia of commercial
source or origin and all goodwill associated with any of the foregoing; (e) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), invention disclosures, invention notebooks, file histories, know how,
technology, technical data, trade secrets, confidential business information,
manufacturing and production processes and techniques, research and development
information, financial, marketing and business data, pricing and cost
information, business and marketing plans, advertising and promotional
materials, customer, distributor, reseller and supplier lists and information,
correspondence, records, and other documentation, and other proprietary
information of every kind, (f) all computer software (including source, object
and executable code), firmware, development tools, algorithms, files, records,
technical drawings and related documentation, data and manuals); (g) all
databases and data collections and all rights in the same; (h) all rights of
paternity, integrity, disclosure, and withdrawal, and any other rights that may
be known or referred to as “moral rights,” in any of the foregoing; (i) any
rights analogous to those set forth in the preceding clauses and any other
proprietary rights relating to intangible property; (j) all copies and tangible
embodiments of any of the foregoing (in whatever form or medium); (k) all
versions, releases, upgrades, derivatives, enhancements and improvements of any
of the foregoing; and (l) all statutory, contractual and other claims, demands,
and causes of action for royalties, fees, or other income from, or infringement,
misappropriation or violation of, any of the foregoing, and all of the proceeds
from the foregoing that are accrued and unpaid as of, and/or accruing after, the
date of this Agreement.

“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance, code, binding case law or principle of common law.

“Liability” includes liabilities, debts or other obligations of any nature,
whether known or unknown, absolute, accrued, contingent, liquidated,
unliquidated or otherwise, due or to become due or otherwise, and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP.

“Loss” means any loss, Proceeding, Judgment, damage, fine, penalty, expense
(including reasonable attorneys’ or other professional fees and expenses and
court costs), injury, diminution of value, Liability, Tax, Encumbrance or other
cost, expense or adverse effect whatsoever, whether or not involving a claim by
a Person not a party to this Agreement.

“Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.

3


--------------------------------------------------------------------------------




“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

“Purchaser Disclosure Schedule” means the disclosure schedule delivered pursuant
to Article 4 by the Purchaser to the Seller concurrently with the execution and
delivery of this Agreement.

“Seller Disclosure Schedule” means the disclosure schedule delivered pursuant to
Article 3 by the Seller to the Purchaser concurrently with the execution and
delivery of this Agreement.

“Seller’s Knowledge” means, with respect to the Seller, the actual knowledge
without investigation of the Seller or of Michael T. Flavin, Ze-Qi Xu, John L.
Flavin, Patrick W. Flavin, R. Richard Wieland III, Tuah Jenta, Tom Flavin, David
Eiznhamer or Suseelan Pookote.

“Shares” means all of the shares of Common Stock held of record or owned
beneficially by the Seller.

“Tax” means (a) any federal, state, local, foreign and other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee’s income withholding, other
withholding, unemployment and social security or other tax of whatever kind
(including any fee, assessment and other charges in the nature of or in lieu of
any tax) that is imposed by any Governmental Authority, (b) any interest, fines,
penalties or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph or any related contest or
dispute and (c) any items described in this paragraph that are attributable to
another Person but that the Company is liable to pay by Law, by Contract or
otherwise, whether or not disputed.

Section 1.2             Additional Defined Terms.  For purposes of this
Agreement and the Ancillary Agreements, the following terms have the meanings
specified in the indicated Section of this Agreement:

Defined Term

 

 

 

Section

 

 

Agreement

 

Preamble

Award Agreement

 

3.15(b)

Balance Sheet

 

3.5

Bankruptcy Petition

 

Preliminary Statement D

Closing

 

2.3

Closing Date

 

2.3

Company

 

Preliminary Statement A

Company Intellectual Property

 

3.13(a)

Deed of Termination

 

2.4(a)(vii)

Employee Release

 

2.4(a)(x)

Employee ADEA Release

 

2.4(a)(xi)

Joint Venture Agreement

 

Preliminary Statement A

Loan Agreements

 

Preliminary Statement B

Owned Intellectual Property

 

3.13(a)

 

4


--------------------------------------------------------------------------------




 

Purchase Price

 

2.2

Purchaser

 

Preamble

Purchaser Release

 

2.4(b)(ii)

Purchaser Indemnified Party

 

5.2

Sarawak

 

Preliminary Statement B

Securities Act

 

3.4(b)

Seller

 

Preamble

Seller Indemnified Party

 

5.3

Seller Release

 

2.4(a)(iii)

Stock Plan

 

3.15(b)

Third Party Intellectual Property

 

3.13(c)

 

Section 1.3             Construction.  Any reference in this Agreement to an
“Article,” “Section,” “Exhibit” or “Schedule” refers to the corresponding
Article, Section, Exhibit or Schedule of or to this Agreement, unless the
context indicates otherwise.  The table of contents and the headings of Articles
and Sections are provided for convenience only and are not intended to affect
the construction or interpretation of this Agreement.  All words used in this
Agreement should be construed to be of such gender or number as the
circumstances require.  The term “including” means “including without
limitation” and is intended by way of example and not limitation.  The terms “$”
and “dollars” shall mean United States dollars.  Any reference to a statute
refers to the statute, any amendments or successor legislation, and all
regulations promulgated under or implementing the statute, as in effect at the
relevant time.  Any reference to a Contract or other document as of a given date
means the Contract or other document as amended, supplemented and modified from
time to time through such date.

ARTICLE II
THE TRANSACTION

Section 2.1             Purchase and Sale.  In accordance with the provisions of
this Agreement, at the Closing, the Seller will sell and transfer to the
Purchaser, and the Purchaser will purchase and acquire from the Seller, all of
the Shares.

Section 2.2             Purchase Price.  The purchase price for the Shares (the
“Purchase Price”) is $1,000,000.

Section 2.3             Closing.  The closing of the transactions contemplated
by this Agreement (the “Closing”) will take place at the offices of Baker &
McKenzie LLP, One Prudential Plaza, 130 East Randolph Drive, Chicago, Illinois,
at 10:00 a.m., local time, upon the satisfaction or waiver of all of the
conditions set forth in Section 2.4, or at such other place or at such other
time or on such other date as the Purchaser and the Seller may agree upon in
writing.  The date upon which the Closing actually occurs is referred to in this
Agreement as the “Closing Date.”

Section 2.4             Closing Deliveries.

(a)           At the Closing, the Seller will deliver or cause to be delivered
to the Purchaser:

(i)            certificates representing the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank in form reasonably
satisfactory to the Purchaser for transfer;

(ii)           a certificate, dated as of the Closing Date, executed by a duly
authorized officer of the Seller confirming that the representations and
warranties contained in this Agreement are true and correct in all material
respects;

5


--------------------------------------------------------------------------------




(iii)          a release substantially in the form of Exhibit 2.4(a)(iii)
executed by the Seller, Holdings, Flavin Ventures, LLC, Flavin & Associates,
Inc. and Molecular Formulations, LLC (the “Seller Release”);

(iv)          a certification in the form of Exhibit 2.4(a)(iv) executed by the
Seller stating, under penalty of perjury, the Seller’s U.S. taxpayer
identification number and address and that the Seller is not a “foreign person”
as defined in Section 1445 of the Code;

(v)           resignations effective as of the Closing Date of each director and
each officer of the Company other than those whom the Purchaser has specified in
writing at least two business days prior to the Closing;

(vi)          a receipt for the Purchase Price in form reasonably satisfactory
to the Purchaser;

(vii)         a deed of termination in the form of Exhibit 2.4(a)(vii) (the
“Deed of Termination”) executed by the Seller;

(viii)        all books and records in the possession of the Company at Closing;

(ix)           all Calanolide in the possession of the Company at Closing;

(x)            a release substantially in the form of Exhibit 2.4(a)(x) (the
“Employee Release”), with an accompanying receipt in form reasonably
satisfactory to the Purchaser, executed by each of Michael T. Flavin, Ze-Qi Xu,
John L. Flavin, Patrick W. Flavin, R. Richard Wieland III, Tuah Jenta, Tom
Flavin, David Eiznhamer and Suseelan Pookote; and

(xi)           a release substantially in the form of Exhibit 2.4(a)(xi) (the
“Employee ADEA Release”), with an accompanying receipt in form reasonably
satisfactory to the Purchaser, executed by each of Michael T. Flavin, Ze-Qi Xu,
John L. Flavin, Patrick W. Flavin, R. Richard Wieland III, Tuah Jenta, Tom
Flavin, David Eiznhamer and Suseelan Pookote.    

(b)           At the Closing, the Purchaser will deliver or cause to be
delivered to the Seller:

(i)            the Purchase Price, by wire transfer of immediately available
funds to the accounts as specified by the Seller in writing prior to the Closing
Date;

(ii)           a release substantially in the form of Exhibit 2.4(b)(ii)
executed by the Purchaser, the Company and Sarawak (the “Purchaser Release”);
and

(iii)          the Deed of Termination executed by the Purchaser.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser that except as set forth on
the Seller Disclosure Schedule:

Section 3.1             Organization and Good Standing.  The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and assets and to conduct its business as
presently conducted.  The Seller has delivered to the Purchaser copies of the
certificate of

6


--------------------------------------------------------------------------------




incorporation and bylaws of the Company as currently in effect, each of which,
to Seller’s Knowledge, are accurate and complete.

Section 3.2             Authority and Enforceability.

(a)           The Seller has all requisite power, authority and capacity to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is a party and to perform its obligations under this Agreement and each
Ancillary Agreement to which the Seller is a party.  The execution, delivery and
performance of this Agreement and such Ancillary Agreements to which the Seller
is a party have been duly authorized by all necessary action on the part of the
Seller.  This Agreement has been duly executed and delivered by the Seller and
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.  Upon the execution and
delivery by the Seller of the Ancillary Agreements to which the Seller is a
party, such Ancillary Agreements will constitute the legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their terms.

(b)           Holdings has all requisite corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is a party and to perform its obligations under this Agreement and each
Ancillary Agreement to which Holdings is a party.  The execution, delivery and
performance of this Agreement and such Ancillary Agreements to which Holdings is
a party have been duly authorized by all necessary action on the part of
Holdings.  This Agreement has been duly executed and delivered by Holdings and
constitutes the legal, valid and binding obligation of Holdings, enforceable
against Holdings in accordance with its terms.  Upon the execution and delivery
by Holdings of the Ancillary Agreements to which Holdings is a party, such
Ancillary Agreements will constitute the legal, valid and binding obligations of
Holdings, enforceable against Holdings in accordance with their terms.

Section 3.3             No Conflict.  Neither the execution and delivery of this
Agreement, nor the consummation or performance of the transactions contemplated
by this Agreement, will:

(a)           directly or indirectly (with or without notice, lapse of time or
both) conflict with, result in a breach or violation of, constitute a default
(or give rise to any right of termination, cancellation, acceleration,
suspension or modification of any obligation or loss of any benefit) under,
constitute a change in control under, result in any payment becoming due under,
result in the imposition of any Encumbrances on any of the Shares or any of the
properties or assets of the Company under, or otherwise give rise to any right
on the part of any Person to exercise any remedy or obtain any relief under (i)
the certificate of incorporation or bylaws of the Seller, any resolution adopted
by the stockholders of the Seller or the board of directors of the Seller or, to
Seller’s Knowledge, any resolution adopted by the stockholders of the Company or
the board of directors of the Company, (ii) any Governmental Authorization or
Contract to which the Seller is a party or by which the Seller is bound or to
which any of its property or assets is subject or (iii) any Law or Judgment
applicable to the Seller or any of its property or assets; or

(b)           require the Seller to obtain any consent, waiver, approval,
ratification, permit, license, Governmental Authorization or other authorization
of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person.

Section 3.4             Ownership.

(a)           To Seller’s Knowledge, the authorized capital stock of the Company
consists solely of 3,000 shares of Common Stock, of which 1,800 shares are
issued and outstanding and no shares are held

7


--------------------------------------------------------------------------------




in treasury.  The Shares are comprised of 900 shares of Common Stock and, to
Seller’s Knowledge, represent all of the issued and outstanding Common Stock
that is not held of record and beneficially owned by the Purchaser.  The Seller
is and on the Closing Date will be the sole record holder and beneficial owner
of all of the Shares, free and clear of all Encumbrances.  Upon the consummation
of the Closing, the Purchaser will be the beneficial owner of the entire equity
interest in the Company, free and clear of all Encumbrances.

(b)           To Seller’s Knowledge, (i) other than the Shares and the Common
Stock held by Purchaser, there are no equity securities of any class of the
Company, or any security exchangeable into or exercisable for such equity
securities, issued, reserved for issuance or outstanding, and (ii) there are no
options, warrants, equity securities, calls, rights or other Contracts to which
the Company is a party or by which the Company is bound obligating the Company
to issue, exchange, transfer, deliver or sell, or cause to be issued, exchanged,
transferred, delivered or sold, additional shares of capital stock or other
equity interests of the Company or any security or rights convertible into or
exchangeable or exercisable for any such shares or other equity interests, or
obligating the Company to grant, extend, accelerate the vesting of, otherwise
modify or amend or enter into any such option, warrant, equity security, call,
right, or Contract.  To Seller’s Knowledge, there are no Contracts to which the
Company or the Seller or any Affiliate of the Company or the Seller is a party
to or by which the Company or the Seller or any Affiliate of the Company or the
Seller is bound with respect to the voting (including voting trusts or proxies),
registration under the Securities Act of 1933 (the “Securities Act”) or any
foreign securities Law, or the sale or transfer (including Contracts imposing
transfer restrictions) of any shares of capital stock or other equity interests
of the Company.  To Seller’s Knowledge, no holder of indebtedness of the Company
has any right to convert or exchange such indebtedness for any equity securities
or other securities of the Company.

(c)           To Seller’s Knowledge, all of the Shares are duly authorized,
validly issued, fully paid, nonassessable, not subject to or issued in violation
of any purchase option, right of first refusal, preemptive right, subscription
right or any similar right and have been issued in compliance with all
applicable Laws.

(d)           To Seller’s Knowledge, there are no obligations, contingent or
otherwise, of the Company to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company, including the Shares.  To Seller’s Knowledge,
the Company is not subject to any obligation or requirement to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any Person.

Section 3.5             Financial Statements.  Attached as Section 3.5 of the
Seller Disclosure Schedule are the consolidated and consolidating balance sheets
of the Company as of December 30, 2003, December 30, 2004, and December 31, 2005
(the most recent of which, the “Balance Sheet”), and the related consolidated
and consolidating statements of income.

Section 3.6             Books and Records.  The books and records in the
possession of the Company at Closing and delivered at Closing to the Purchaser
pursuant to Section 2.4(a)(viii) constitute, to Seller’s Knowledge, all the
books of account, minute books, stock record books and other material records of
the Company which have not been delivered to the Purchaser or its counsel, Baker
& McKenzie LLP, prior to the date indicated in the first sentence of this
Agreement.

Section 3.7             Phase 1.  To Seller’s Knowledge, the Company has
completed a series of Phase I clinical trials for Calanolide A in accordance
with FDA rules and regulations and has completed a draft protocol to conduct a
Phase IIa clinical trial entitled “A Phase IIa Study of Calanolide A to Evaluate
the

8


--------------------------------------------------------------------------------




Safety, Pharmacokinetics and Effects of Calanolide A with Low-Dose Ritonavir on
Surrogate Markers in HIV-Positive Patients with No Previous or Limited
Experience of Antiretroviral Therapy.”

Section 3.8             Calanolide and API.  The Calanolide delivered to the
Purchaser pursuant to Section 2.4(a)(ix) constitutes, to Seller’s Knowledge, all
of the Calanolide in the possession of the Company at Closing.  To Seller’s
Knowledge, no Calanolide is held by any Person not a party to this Agreement
other than Calanolide provided to third parties performing scientific research
and/or development services to the Company.  To Seller’s Knowledge, no
Calanolide is owned by any Person not a party to this Agreement.  The API
delivered to the Purchaser pursuant to Section 2.4(a)(ix) has been and is stored
at minus twenty (-20) degrees Celsius.  Except for any API not manufactured
under Good Manufacturing Practices, the API delivered to the Purchaser pursuant
to Section 2.4(a)(ix) was certified on April 22, 2002, and, together with other
batches of API which have been fully utilized, was utilized in all Phase 1
testing conducted by or on behalf of the Company.

Section 3.9             No Undisclosed Liabilities.  Except as set forth in
Section 3.9 of the Seller Disclosure Schedule, to Seller’s Knowledge, the
Company has no material Liability except for Liabilities accrued or expressly
reserved for in line items on the Balance Sheet.

Section 3.10           Absence of Certain Changes and Events.  Since the date of
the Balance Sheet, to Seller’s Knowledge, other than the filing of the
Bankruptcy Petition there has not been any change or event that has had or could
reasonably be expected to have a material adverse effect on the business,
assets, properties, Liabilities, condition (financial or otherwise), operating
results, operations or business prospects of the Company.

Section 3.11           Assets.  Section 3.11 of the Seller Disclosure Schedule
contains, to Seller’s Knowledge, a complete and accurate list of all tangible
assets (other than Calanolide A) having a value in excess of $10,000 owned by
the Company or used in the operation of the Company’s business.

Section 3.12           Real Property.

(a)           The Company owns no real property, nor has the Company ever owned
any real property.

(b)           The Company does not have a leasehold or subleasehold estate or
other right to use or occupy any real property.

Section 3.13           Intellectual Property.

(a)           To Seller’s Knowledge, the Company owns or otherwise possesses
valid and legally enforceable rights to use all Intellectual Property owned,
created, acquired, licensed to or by or used by the Company at any time prior to
and through the Closing Date (the “Company Intellectual Property”).  To Seller’s
Knowledge, the Company is the sole owner of, and has valid title to, all of the
Company Intellectual Property, other than the Third Party Intellectual Property
listed in the Seller Disclosure Schedule pursuant to Section 3.13(c) (the “Owned
Intellectual Property”).  To Seller’s Knowledge, immediately after the Closing,
the Company will remain the sole owner of, and will have valid title to, the
Owned Intellectual Property, and will continue to have the full right to use,
license and transfer the Company Intellectual Property in the same manner and on
the same terms and conditions that the Company had immediately prior to the
Closing.    The transaction represented by this Stock Purchase Agreement will
have no adverse effect on the Company’s ownership of the Owned Intellectual
Property or the Company’s right to use the Third Party Intellectual Property.

 

9


--------------------------------------------------------------------------------


(b)           With respect to the Owned Intellectual Property, to Seller’s
Knowledge, Section 3.13(b) of the Seller Disclosure Schedule sets forth a
complete and accurate list of all patents, patent applications, invention
disclosures or descriptions, registered and unregistered trademarks and service
marks (including Internet domain names) and applications for the same, trade
names and copyright registrations and applications, indicating for each, the
applicable jurisdiction, registration number (or application number) and date
issued (or date filed) and date assigned to the Company, and identifies all
Contracts, if any, under which the Company has licensed or otherwise granted
rights in any of the Owned Intellectual Property to any Person.

(c)           To Seller’s Knowledge, Section 3.13(c) of the Seller Disclosure
Schedule sets forth a complete and accurate list of all Intellectual Property
that any Person not a party to this Agreement has licensed or sublicensed to the
Company or otherwise authorized the Company to use (the “Third Party
Intellectual Property”), including a list of the related Contracts (but
excluding software licensed to the Company under generally available retail
shrinkwrap or clickwrap licenses and used in the Company’s business) including
all amendments thereto.  To Seller’s Knowledge, the Company has not granted any
sublicense or similar right with respect to any such Third Party Intellectual
Property.

(d)           With the exception of payments due to the National Institute of
Health relating to OTT License L-135-1994/2 described in Section 3.13(c) of the
Seller Disclosure Schedule, to Seller’s Knowledge, the Company Intellectual
Property is free of all payment obligations and other Encumbrances and is not
subject to any Judgments or limitations or restrictions on use or otherwise.  No
Person has any rights in the Company  Intellectual Property that could cause any
reversion or renewal of rights in favor of that Person or termination of the
Company’s rights in the Owned Intellectual Property.  To Seller’s Knowledge,
there is no Proceeding, Judgment, Contract or other arrangement that prohibits
or restricts the Company from carrying on its business anywhere in the world or
from any use of the Company Intellectual Property.

(e)           To Seller’s Knowledge, all patents and registered and unregistered
trademarks, service marks and copyrights included in the Company Intellectual
Property are valid and enforceable under applicable Law for those respective
categories of Intellectual Property, and, to Seller’s Knowledge, there are no
facts or circumstances that could render any of the Company Intellectual
Property invalid or unenforceable.  Section 3.13(e) of the Seller Disclosure
Schedule contains accurate and complete list of all patents, registrations and
applications, each as amended to date, assignments, and all documents and things
relating to the prosecution of any patent applications or the disclosure or
description of any inventions, applicable to  the Owned Intellectual Property
and all other written documentation evidencing ownership and prosecution of each
such item.

(f)            To Seller’s Knowledge, the Company has not agreed to indemnify,
defend or otherwise hold harmless any other Person with respect to Losses
resulting or arising from the Company Intellectual Property, except under those
Contracts summarized or described in Section 3.13(c) of the Seller Disclosure
Schedule.

(g)           To Seller’s Knowledge, no Person has used, disclosed, infringed or
misappropriated any of the Company Intellectual Property, other than authorized
uses and disclosures in accordance with the Contracts described in Sections
3.13(b) and 3.13(c) of the Seller Disclosure Schedule.  To Seller’s Knowledge,
the Company has not commenced or threatened any Proceeding, or asserted any
allegation or claim, against any Person for infringement or misappropriation of
the Company Intellectual Property or breach of any Contract involving the
Company Intellectual Property.

(h)           To Seller’s Knowledge, neither the conduct of the business of the
Company nor the Company’s creation, use, license or other transfer of the
Company Intellectual Property infringes or

10


--------------------------------------------------------------------------------




misappropriates any other Person’s Intellectual Property rights.  To Seller’s
Knowledge, the Company has not received notice of any claim of infringement of
any other Person’s intellectual property rights and there is no pending or
threatened Proceeding or any allegation or claim in which any Person alleges
that the Company, its business or the Company Intellectual Property has violated
any Person’s Intellectual Property rights.  To Seller’s Knowledge, there are no
pending disputes between the Company and any other Person relating to the
Company Intellectual Property, including the rights to use thereof or the
ownership thereof.

(i)            To Seller’s Knowledge, the Company has taken all commercially
reasonable steps necessary to protect and preserve each item of Company
Intellectual Property, including the trade secrets and other confidential
business information included in the Company Intellectual Property.  In
determining “commercially reasonable steps’ for purposes of this Section
3.13(i), the parties intend that such phrase be interpreted taking into account
the following facts: (i) the Company has been largely dormant approximately two
years prior to the Closing Date; (ii) as of July 15, 2005 and effective through
the Closing Date, Sarawak exercised its right under the Loan Agreements to
assume control and management of the affairs of the Company and has appointed
Jumastapha bin Lamat as the controlling officer of the Company; and (iii) the
financial resources of the Company.

Section 3.14           Contracts.  Section 3.14 of the Seller Disclosure
Schedule sets forth, to Seller’s Knowledge, an accurate and complete list of
each Contract (or group of related Contracts) to which the Company is a party,
by which the Company is bound or pursuant to which the Company is an obligor or
a beneficiary, which includes aggregate consideration, payable by the Company in
cash or any other form or otherwise owed, or the provision of services by the
Company, having a value in excess of $10,000.

Section 3.15           Employee Benefit Matters.

(a)           To Seller’s Knowledge, the Company does not sponsor, maintain,
contribute to or have any obligation to contribute to, and since the date of its
creation has never sponsored, maintained, contributed to or had any obligation
to contribute to, any Company Plan.

(b)           Except as set forth in Section 3.15(b) of the Seller Disclosure
Schedule, to Seller’s Knowledge, the Company has never issued any award of any
kind under the Sarawak MediChem Pharmaceuticals, Inc. Stock Incentive Plan (the
“Stock Plan”) and no award issued under the Stock Plan has ever been exercised
or otherwise resulted in the delivery of Common Stock or cash to any award
recipient.  The Company has furnished to the Purchaser, to Seller’s Knowledge,
complete and accurate copies of the Stock Plan and any award agreements (each an
“Award Agreement”) evidencing any awards of any kind of granted under the Stock
Plan.

(c)           To Seller’s Knowledge, each recipient of an award of whatever kind
issued under the Stock Plan prior to or on the Closing Date has either: (i)
terminated “Service” (as defined in the Stock Plan) with the Company and has not
exercised any award of whatever kind issued to such recipient under the Stock
Plan; or (ii) has agreed to terminate the award at or prior to the Closing by
executing an Employee Release.

Section 3.16           Employment and Labor Matters.  To Seller’s Knowledge, the
following individuals are the only employees or independent contractors who have
both (i) been employed by or have performed services for the Company at any time
and (ii) are currently employed by or perform services for the Seller or any of
its Affiliates: Michael T. Flavin, Ze-Qi Xu, John L. Flavin, Patrick W. Flavin,
R. Richard Wieland III, Tuah Jenta, Tom Flavin, David Eiznhamer and Suseelan
Pookote.  To Seller’s Knowledge, the Company currently has no employees nor are
any independent contractors currently performing services for the Company, the
Company has not in the past had any employee who

11


--------------------------------------------------------------------------------




is not executing an Employee ADEA Release and an Employee Release, and, as of
the Closing Date, the Company has no obligations to any former employee or
independent contractor in excess of $5,000.

Section 3.17           Compliance with Laws, Judgments and Governmental
Authorizations.

(a)           Except as set forth in Section 3.17(a) of the Seller Disclosure
Schedule, to Seller’s Knowledge, the Company has not received at any time since
the formation of the Company any notice or other communication (whether oral or
written) from any Governmental Authority or any other Person regarding any
actual, alleged or potential violation of, or failure to comply with, any Law,
Judgment or Governmental Authorization, or any actual, alleged or potential
obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature.

(b)           Section 3.17(b) of the Seller Disclosure Schedule sets forth, to
Seller’s Knowledge, an accurate and complete list of each material Governmental
Authorization that is held by the Company or that otherwise relates to the
business of, or any of the assets owned or used by, the Company.

(c)           Section 3.17(c) of the Seller Disclosure Schedule sets forth, to
Seller’s Knowledge, an accurate and complete list of each Judgment to which the
Company, or any of the assets owned or used by the Company, is or has been
subject.

Section 3.18           Legal Proceedings.  Except for the Bankruptcy Petition,
Section 3.18 of the Seller Disclosure Schedule sets forth, to Seller’s
Knowledge, an accurate and complete list of all pending Proceedings by or
against the Company or that otherwise may affect the business of the Company or
any of the properties or assets owned, leased or operated by the Company.

Section 3.19           Insurance.  Section 3.19 of the Seller Disclosure
Schedule sets forth, to Seller’s Knowledge, an accurate and complete list of all
certificates of insurance, binders for insurance policies and insurance
maintained by the Company, or under which the Company has been the beneficiary
of coverage at any time within the past five years.  Section 3.19 of the Seller
Disclosure Schedule further sets forth, to Seller’s Knowledge, an accurate and
complete list of all claims asserted by the Company pursuant to any such
certificate of insurance, binder or policy since the formation of the Company,
and describes the nature and status of the claims.

Section 3.20           Relationships with Affiliates.  Neither the Seller,
Holdings nor any Affiliate of the Seller, Holdings or the Company is a party to
any Contract with, or has any material claim or right against, the Company.

Section 3.21           Creditors.  To Seller’s Knowledge, Section 3.21 of the
Seller Disclosure Schedule sets forth an accurate and complete list of all
Persons that are owed any material Liability by the Company at the Closing other
than such Liabilities that are accrued or expressly reserved for in line items
on the Balance Sheet, including any creditor or party in interest that may
assert any claim in any Proceeding arising out of the filing of the Bankruptcy
Petition.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller that except as set forth on
the Purchaser Disclosure Schedule:

Section 4.1             Organization and Good Standing.  The Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization.

12


--------------------------------------------------------------------------------




Section 4.2             Authority and Enforceability.  The Purchaser has all
requisite company power and authority to execute and deliver this Agreement and
each of the Ancillary Agreements to which it is a party and to perform its
obligations under this Agreement and each Ancillary Agreement to which the
Purchaser is a party.  The execution, delivery and performance of this Agreement
and such Ancillary Agreements to which the Purchaser is a party have been duly
authorized by all necessary action on the part of the Purchaser.  This Agreement
has been duly executed and delivered by the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms.  Upon the execution and delivery by the Purchaser
of the Ancillary Agreements to which the Purchaser is a party, such Ancillary
Agreements will constitute the legal, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their terms.

Section 4.3             No Conflict.  Neither the execution, delivery and
performance of this Agreement by the Purchaser, nor the consummation by the
Purchaser of the transactions contemplated by this Agreement, will:

(a)           directly or indirectly (with or without notice, lapse of time or
both), conflict with, result in a breach or violation of, constitute a default
(or give rise to any right of termination, cancellation, acceleration,
suspension or modification of any obligation or loss of any benefit) under,
constitute a change in control under, result in any payment becoming due under,
or result in the imposition of any Encumbrance on any of the properties or
assets of the Purchaser under (i) the memorandum or articles of incorporation of
the Purchaser or any resolution adopted by the stockholders or board of
directors of the Purchaser, (ii) any Governmental Authorization or Contract to
which the Purchaser is a party or by which the Purchaser is bound or to which
any of its properties or assets is subject or (iii) any Law or Judgment
applicable to the Purchaser or any of its properties or assets; or

(b)           require the Purchaser to obtain any consent, waiver, approval,
ratification, permit, license, Governmental Authorization or other authorization
of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person.

Section 4.4             Investment Intent.  The Purchaser is acquiring the
Shares for its own account with the present intention of holding the Shares for
investment purposes and not with a view to their distribution or sale in
violation of any state or federal securities laws.

Section 4.5             Intellectual Property.  The Purchaser has not entered
into any Contract that is a license or other Contract under which the Purchaser
has licensed or otherwise granted rights in any of the Company Intellectual
Property to any Person that is not a party to this Agreement.

ARTICLE V
INDEMNIFICATION

Section 5.1             Survival.  All representations, warranties and covenants
contained in this Agreement will survive the Closing, irrespective of any facts
known to any indemnified party at or prior to the Closing or any investigation
at any time made by or on behalf of any indemnified party.

Section 5.2             Seller Indemnification.  Holdings and the Seller,
jointly and severally, will indemnify and hold harmless the Purchaser, each of
the Purchaser’s Affiliates, and the respective directors, officers, employees,
agents, consultants, advisors, representatives and equity holders of the
Purchaser and each of the Purchaser’s Affiliates (collectively, the “Purchaser
Indemnified Parties”) from and against, and will pay to the Purchaser
Indemnified Parties the monetary value of, any and all Losses incurred or
suffered by the Purchaser Indemnified Parties directly or indirectly arising out
of, relating to

13


--------------------------------------------------------------------------------




or resulting from any inaccuracy in or breach of any representation or warranty
of the Seller contained in this Agreement or in any certificate, instrument or
document delivered by the Seller in connection with this Agreement; provided,
however, that, except for any inaccuracy in or breach of any representation or
warranty set forth in the penultimate sentence of Section 3.4(a), to which the
following limitation shall not apply, the aggregate indemnification liability
for Losses pursuant to this Section 5.2 of Holdings and the Seller collectively
shall not exceed the Purchase Price.

Section 5.3             Purchaser Indemnification.  Purchaser will indemnify and
hold harmless Holdings, the Seller and each of their respective Affiliates,
directors, officers, employees, agents, consultants, advisors, representatives
and equity holders (collectively, the “Seller Indemnified Parties”) from and
against, and will pay to the Seller Indemnified Parties the monetary value of,
any and all Losses incurred or suffered by the Seller Indemnified Parties
directly or indirectly arising out of, relating to or resulting from any
inaccuracy in or breach of any representation or warranty of the Purchaser
contained in this Agreement or in any certificate, instrument or document
delivered by the Purchaser in connection with this Agreement; provided, however,
that the aggregate indemnification liability for Losses pursuant to this Section
5.3 of Purchaser shall not exceed the Purchase Price.

Section 5.4             Indemnification Payments.  Any indemnification payments
required under this Article V will be made within five business days after the
date on which (i) the amount of such payments are determined by mutual agreement
of the parties, or (ii) both such amount and the indemnifying party’s obligation
to pay such amount have been determined by a final Judgment of a court having
jurisdiction over such proceeding as permitted by Section 6.13.

Section 5.5             Exclusive Remedy.  Purchase and Seller agree that,
except for fraud or willful misconduct, following the Closing, the
indemnification provided in this Section 5 shall be the exclusive remedy for any
breach of any representation, warranty, covenant or agreement of the parties
contained in this Agreement.

Section 5.6             No Limitation.  Notwithstanding any other provision of
this Agreement, nothing in this Agreement limits the Liability of a party to
another party for fraud or willful misconduct.

ARTICLE VI
GENERAL PROVISIONS

Section 6.1             Further Assurances.  Subject to the other express
provisions of this Agreement, upon the request of any party to this Agreement,
the other parties will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement and the transactions
contemplated by this Agreement.

Section 6.2             Notices.  All notices and other communications under
this Agreement must be in writing and are deemed duly delivered when (a)
delivered if delivered personally or by nationally recognized overnight courier
service (costs prepaid), (b) sent by facsimile with confirmation of transmission
by the transmitting equipment (or, the first business day following such
transmission if the date of transmission is not a business day) or (c) received
or rejected by the addressee, if sent by certified mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties):

If to the Seller or Holdings:

14


--------------------------------------------------------------------------------




Advanced Life Sciences, Inc.

Attn:  Patrick W. Flavin, Chief Legal Counsel

1440 Davey Road

Woodridge, Illinois 60517

Fax: (630) 739-6754

with a copy (which will not constitute notice) to:

Winston & Strawn LLP

Attn:  Daniel J. McGuire

35 West Wacker Drive

Chicago, Illinois 60601-9703

Fax: (312) 558-5700

If to the Purchaser:

CRAUN Research Sdn. Bhd.

Attn:  Chief Executive Officer

Lot 3147,Block 14, Jalan Sultan Tengah,

93055 Kuching, Sarawak,

Malaysia.

Fax: +60-82-447385

with a copy (which will not constitute notice) to:

Baker & McKenzie LLP

Attn: Edward S. Harrison

One Prudential Plaza

130 East Randolph Drive

Chicago, Illinois 60601

Fax: (312) 698-2198

Section 6.3             Amendment.  This Agreement may not be amended,
supplemented or otherwise modified except in a written document signed by each
party to be bound by the amendment and that identifies itself as an amendment to
this Agreement.

Section 6.4             Waiver and Remedies.  Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other parties, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

Section 6.5             Expenses.  Each party will bear its respective direct
and indirect expenses incurred in connection with the preparation and
negotiation of this Agreement and the consummation of

15


--------------------------------------------------------------------------------




the transactions contemplated by this Agreement, including all fees and expenses
of its advisors and representatives.

Section 6.6             Entire Agreement.  This Agreement (including the
Schedules and Exhibits hereto, the documents and instruments referred to in this
Agreement that are to be delivered at the Closing, and that certain agreement
between the parties entered into simultaneously with this Agreement) constitutes
the entire agreement among the parties and supersedes any prior understandings,
agreements or representations by or among the parties, or any of them, written
or oral, with respect to the subject matter of this Agreement.

Section 6.7             Assignment and Successors.  This Agreement binds and
benefits the parties and their respective heirs, successors and assigns.  No
party may delegate any performance of its obligations under this Agreement. 
Except to the extent expressly provided in this Agreement, no provision of this
Agreement is intended or will be construed to confer upon any Person other than
the parties to this Agreement and their respective heirs, successors and
permitted assigns any right, remedy or claim under or by reason of this
Agreement.

Section 6.8             Severability.  If any provision of this Agreement is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement are not affected or
impaired in any way and the parties agree to negotiate in good faith to replace
such invalid, illegal and unenforceable provision with a valid, legal and
enforceable provision that achieves, to the greatest lawful extent under this
Agreement, the economic, business and other purposes of such invalid, illegal or
unenforceable provision.

Section 6.9             Exhibits and Schedules.  The Exhibits and Schedules to
this Agreement are incorporated herein by reference and made a part of this
Agreement.  The Seller Disclosure Schedule and the Purchaser Disclosure Schedule
are arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of Article 3 and Article 4, as applicable.  The
disclosure in any section or paragraph of the Seller Disclosure Schedule or the
Purchaser Disclosure Schedule qualifies other sections and paragraphs in this
Agreement only to the extent it is clear by appropriate cross-references that a
given disclosure is applicable to such other sections and paragraphs.  The
listing or inclusion of a copy of a document or other item is not adequate to
disclose an exception to any representation or warranty in this Agreement unless
the representation or warranty relates to the existence of the document or item
itself.

Section 6.10           Interpretation.  The language used in this Agreement is
the language chosen by the parties to express their mutual intent, and no
provision of this Agreement will be interpreted for or against any party because
that party or its attorney drafted the provision.

Section 6.11           Governing Law.  This Agreement will be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any other jurisdiction.

Section 6.12           Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  The parties accordingly agree that, in addition to any other remedy
to which they are entitled at law or in equity, the parties are entitled to
injunctive relief to prevent breaches of this Agreement and otherwise to enforce
specifically the provisions of this Agreement.  Each party expressly waives any
requirement that any other party obtain any bond or provide any indemnity in

16


--------------------------------------------------------------------------------




connection with any action seeking injunctive relief or specific enforcement of
the provisions of this Agreement.

Section 6.13           Jurisdiction and Service of Process.  Any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated by this Agreement must be brought in the courts of the State of
Delaware, County of New Castle, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Delaware.  Each of the
parties knowingly, voluntarily and irrevocably submits to the exclusive
jurisdiction of each such court in any such action or proceeding and waives any
objection it may now or hereafter have to venue or to convenience of forum.  Any
party to this Agreement may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 6.2.  Nothing in this
Section 6.13, however, affects the right of any party to serve legal process in
any other manner permitted by law.

Section 6.14           Waiver of Jury Trial.  EACH OF THE PARTIES KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY TO
THIS AGREEMENT IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT.

Section 6.15           Counterparts.  The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement.  This
Agreement is effective upon delivery of one executed counterpart from each party
to the other parties.  The signatures of all parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.

[Signature page follows.]

17


--------------------------------------------------------------------------------




The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

CRAUN RESEARCH SDN. BHD.

 

 

 

 

 

 

 

By:

/s/ Abdullah Chek bin Sahamat

 

Name:

Abdullah Chek bin Sahamat

 

Its:

Chairman

 

ADVANCED LIFE SCIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

Name:

Michael T. Flavin, Ph.D.

 

Its:

Chairman and Chief Executive Officer

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

Name:

Michael T. Flavin, Ph.D.

 

Its:

Chairman and Chief Executive Officer

 

18


--------------------------------------------------------------------------------


EXHIBIT 2.4(A)(III)

Seller Release

[Attached]


--------------------------------------------------------------------------------




EXHIBIT 2.4(A)(IV)

FIRPTA Certificate

[Attached]


--------------------------------------------------------------------------------




EXHIBIT 2.4(A)(VII)

Deed of Termination

[Attached]


--------------------------------------------------------------------------------




EXHIBIT 2.4(A)(X)

Employee Release

[Attached]


--------------------------------------------------------------------------------




EXHIBIT 2.4(A)(XI)

Employee ADEA Release

[Attached]


--------------------------------------------------------------------------------




EXHIBIT 2.4(B)(II)

Purchaser Release

[Attached]

 


--------------------------------------------------------------------------------